Case 2:21-cr-00013-TOR   ECF No. 5   filed 02/02/21    PageID.6 Page 1 of 1




                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON



                                                               Feb 02, 2021
                                                                   SEAN F. MCAVOY, CLERK




                                                      2:21-CR-13-TOR-1
